TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00525-CR



                                 Jeremy Teak Palmer, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
        NO. CR2013-250, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Jeremy Teak Palmer has filed a notice of appeal from a judgment of

conviction for driving while intoxicated with two or more previous convictions for the same type

of offense. The district court imposed sentence on June 8, 2015. Thus, the deadline for perfecting

the appeal was July 8, 2015. See Tex. R. App. P. 26.2(a)(1). Palmer filed his notice of appeal on

August 19, 2015. On the same day, he filed a motion for extension of time to file his notice of

appeal, but the deadline for filing that motion was July 23, 2015. See Tex. R. App. P. 26.3. Absent

a timely filed notice of appeal, we lack jurisdiction to dispose of this appeal in any manner other than

by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998) (per curiam); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). We are also

without jurisdiction to grant a motion for extension of time that is filed more than fifteen days after
the date that the notice of appeal was due. See Olivo, 918 S.W.2d at 522, 526. Accordingly, we deny

the motion for extension of time and dismiss the appeal for want of jurisdiction.1



                                              __________________________________________
                                              Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Jurisdiction

Filed: August 28, 2015




       1
          The remedy for a late-filed notice of appeal is to file a post-conviction writ of habeas
corpus returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time appeal.
See Tex. Code Crim. Proc. art. 11.07.

                                                 2